      8:20-cr-00176-RFR-MDN Doc # 26 Filed: 01/22/21 Page 1 of 1 - Page ID # 80




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                  )            8:20-CR-00176
                                           )
               Plaintiff,                  )
                                           )
vs.                                        )                  ORDER
                                           )
SOFIA MAYORGA,                             )
                                           )
               Defendant.                  )

         This matter comes before the Court upon the Defendant’s oral motion that the

Court issue an order of restitution to facilitate the collection of restitution payments prior

to the sentencing hearing. The Court, being duly advised, finds that the motion should

be and hereby is granted.

         IT IS THEREFORE ORDERED that the Clerk of the United States District Court,

for the District of Nebraska, 111 S. 18th Plaza, Suite #1152, Omaha, NE 68102 accept

$126,866 in restitution until further order from the Court.

         DATED this 22nd day of January, 2021.

                                    BY THE COURT:




                                    Robert F. Rossiter, Jr.
                                    United States District Judge
